Citation Nr: 1723312	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left ankle sprain, currently rated 20 percent disabling. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to June 16, 2009, on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He died in February 2015.  In May 2015, the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, substituted the Veteran's surviving spouse as the Appellant.

The ankle appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in Albuquerque, New Mexico.  In that decision, the RO increased the rating for residuals of a right ankle sprain to 20 percent. 

In July 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims folder.

In October 2012, the Board remanded this appeal for further development.  In October 2014, the Board recognized the TDIU issue as part of appeal under Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  The Board then remanded both claims to for further development.  On remand, the RO granted the TDIU claim, effective June 16, 2009, the date the Veteran met the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) (2016).  However, as the Veteran and his spouse alleged during the appeal period that he had been unable to work since 2005 or 2006, and since the Veteran filed an increased rating claim in June 2006, the TDIU issue remains on appeal under Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).

In January 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a left ankle sprain was manifested by limitation of motion, but was not manifested by ankylosis, a severe foot injury, or loss of use of the foot, even with consideration of the Veteran's pain and functional impairment.

2.  Prior to June 16, 2009, the Veteran's service-connected left ankle disability was not shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of a left ankle sprain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  The criteria for a TDIU prior to June 16, 2009, on an extraschedular basis, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent to the Veteran in June 2006 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, Social Security Administration (SSA), and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran was afforded VA examinations and medical opinions, and those reports contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2016).  As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  More recently, the Court has held that 38 C.F.R. 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where the claimant already has a compensable level of limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

In accordance with prior remand instructions, the agency of original jurisdiction (AOJ) provided VA examinations and medical opinions, which were obtained in November 2012, December 2014, and January 2017.  The October 2014 remand also directed the AOJ to obtain the Veteran's SSA records, which have been obtained and associated with the claims file.  Finally, the remands directed the AOJ to readjudicate the claims, which was accomplished in the February 2013, January 2016, and January 2017 Supplemental Statements of the Case (SSOCs).


II.  Left Ankle Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A rating decision of November 1967 granted service connection for the Veteran's left ankle disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to his death, the Veteran was in receipt of a 20 percent evaluation for his left ankle disability under DC 5271.  38 C.F.R. § 4.71a.  The Appellant seeks an increased disability rating for the Veteran.

DC 5271 provides ratings based on limitation of motion of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  The Veteran is already in receipt of the maximum rating available under this code.

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5284 provides ratings for residuals of other foot injuries.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  This code is not applicable where there is a specific code that pertains to the disability at issue.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  In this case, there are specific DCs pertaining to limitation of motion of the ankle and ankylosis.  38 C.F.R. § 4.71a, DCs 5270-5272 (2016).

Normal ranges of ankle dorsiflexion are from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  These provisions are not applicable where, as in this case, the maximum rating for limitation of motion has been awarded and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In the Veteran's case there was no evidence of ankylosis of the ankle during his lifetime.  38 C.F.R. § 4.71a.  At the July 2006, January 2009, February 2011, November 2012, and December 2014 VA examinations, the Veteran retained significant motion in the left ankle and it was not ankylosed.  A severe left foot injury was also not demonstrated at any of the VA examinations.  At all of the VA examinations, the Veteran had ranges of motion of his left ankle, albeit limited.  At the November 2012 VA examination in particular, following a physical examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's left ankle sprain did not constitute a severe injury causing loss of use of the left foot.  

The examiner stated that the weakness in the Veteran's left leg was diffuse and that the Veteran had longstanding diabetic neuropathy as well as a stroke that caused left leg weakness.  The examiner stated that these were the likely reasons for the Veteran's use of a walker, not a remote ankle sprain with no evidence of degenerative joint disease.  The Veteran's neuropathy and diabetes mellitus type 2 are not service-connected disabilities.  The December 2014 VA examiner found that the Veteran's ankle history and examination did not indicate a severe left ankle or foot problem.  The examiner reasoned that the Veteran had normal 5/5 strength on bilateral ankle dorsiflexion and plantar extension at the examination.  

There was no significant degenerative arthritis noted on the 2011 left ankle X-ray, 46 years after the injury.  There was only mild pain and no significant laxity at the examination.  In January 2017, a VA examiner reviewed the Veteran's claims file and submitted a medical opinion.  The physician opined that on examination in December 2014, the Veteran did not demonstrate ankylosis of the ankles nor severe ankle injury nor loss of use of the ankle/foot.  The VA and private treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examinations.

In forming this decision, the Board has considered the Veteran's complaints of pain, flare-ups, and weakness in the left ankle.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating.  38 C.F.R. § 4.71a.  

Given that the Veteran's left ankle was not ankylosed there is no basis for a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left ankle disability based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505.  However, at no time during the relevant appeal period did the service-connected left ankle disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In sum, a disability rating in excess of 20 percent for the Veteran's left ankle disability is not warranted at any time during the appeal period.  The claim is denied.  

Finally, the Veteran, his representative, and the Appellant did not raise any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

III.  TDIU 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In determining whether a veteran is entitled to a total disability rating based upon individual unemployability neither non-service-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

The Veteran was in receipt of a TDIU effective June 16, 2009.  The issue on appeal is whether he was entitled to a TDIU prior to June 16, 2009.  Prior to that date; he was only service-connected for the left ankle disability, rated 20 percent disabling since June 9, 2006, and noncompensable (0 percent) prior to June 9, 2006.  As such, the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU were not met. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Board must consider whether the evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected left ankle disability prior to June 16, 2009.

The Veteran filed an increased rating claim (from which this TDIU claim arises) in June 2006.  In October 2009, he submitted a formal TDIU application (VA 21-8940 Form) reporting his educational and occupational history.  On the form, he reported that he had last worked full-time in 2005 as a truck driver.  He also reported three years of college education.  He was unable to secure or follow any substantially gainful occupation due to his left ankle disability and depression.  

On a February 2015 VA 21-8940 Form, the Appellant stated that the Veteran had last worked full-time in December 2006 as a funeral director.  She wrote that the Veteran's left ankle disability and PTSD had prevented him from securing or following any substantially gainful occupation.  

In an August 2006 decision, SSA found that the Veteran was not disabled and was able to be gainfully employed.  In forming the decision, SSA considered the Veteran's left ankle disability.

At the July 2006, VA left ankle examination the Veteran was reported to be unemployed.  He said that he was only able to stand for 15-30 minutes and walk half a block due to his left ankle disability.  He used a crutch for walking at all times.  The examiner found that the Veteran's left ankle disability had severe effects on shopping, exercise, sports, and recreation, but mild effects on his chores and traveling and no effects on feeding, bathing, dressing, toileting, and grooming.

In January 2009, the Veteran was afforded another VA left ankle examination.  At the examination, he reported that he was unable to walk more than a few yards and could only stand for 15-30 minutes.  He described constant use of a cane and brace.  He told the examiner that he had been retired since 2005 due to coronary artery disease.  The examiner found that the Veteran's left ankle disability prevented him from exercise, sports, and recreation, and had severe effects on shopping and chores.  His left ankle disability had moderate effects on bathing and dressing, and mild effects on traveling.  The left ankle disability had no effects on toileting, driving, and grooming.

Effective June 16, 2009, service connection was granted for major depression, rated 50 percent disabling.

At the February 2011 VA left ankle examination, the Veteran told the examiner that he had retired in 2004 due to his heart disability and diabetes mellitus type 2.  

At the Board hearing in 2012, it was again reported that the Veteran was not working; but it was noted that he was suffering from dementia.  He and the appellant reported that the ankle disability kept him from doing anything around the house.

At the December 2014 VA left ankle examination, the Veteran stated that he was a retired mortician who stopped working in 2006 due to bankruptcy followed by heart disease.  The examiner found that the examination was not consistent with the Veteran's inability to do truck driving based solely on the left ankle disability.  The remaining VA and private treatment records do not provide evidence contrary to that described above.

In December 2015, the Veteran's claims file was sent to the Director of Compensation and Pension Services for an opinion as to whether the Veteran should be awarded a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director found that the Veteran was unable to work due to his service-connected major depression.  The Director then determined that the Veteran should be awarded a schedular TDIU only, effective June 16, 2009, as this was the date that service connection was granted for the Veteran's major depression.  

In considering the Veteran's sole service-connected left ankle disability prior to June 16, 2009, the probative evidence of record does not establish that the left ankle disability precluded him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences prior to June 16, 2009.  

Several times throughout the appeal period, the Veteran and Appellant attributed his unemployability to other non-service-connected disabilities, to include his heart disorder, diabetes mellitus type 2, and major depression (which was not service-connected prior to June 16, 2009).  The January 2009 VA examination specifically found that the Veteran's left ankle disability would have no effects on driving.  The December 2014 VA examiner found that the examination was not consistent with the Veteran's inability to do truck driving based solely on the left ankle disability.  In light of the aforementioned evidence, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.


ORDER

The claim of entitlement to an increased rating for the residuals of a left ankle sprain, currently rated as 20 percent disabling, is denied. 

The claim of entitlement to a TDIU prior to June 16, 2009, on an extraschedular basis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


